 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBBIE DAVIS,                                      No. 2:18-cv-0090-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    R. RACKLEY, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests a 90-day extension of time to file an amended complaint in

19   accordance with the court’s February 4, 2019 screening order.

20          Plaintiff’s request (ECF No. 9) is granted and plaintiff has 90 days from the date this order

21   is served to file an amended complaint. The court notes that preparing an amended complaint

22   should not require extensive research. Nor should it require the inclusion of legal citations,

23   unnecessary exhibits, or overly detailed factual allegations. Thus, the court is not inclined to

24   grant further requests for extension of time, as this extension should afford plaintiff sufficient

25   time to prepare and file an amended complaint.

26          So ordered.

27   DATED: February 26, 2019.

28
